WRIGHT, J.
The proof satisfies us the contract was made, and has been complied with by the complainants. The exhibition of the notes by the respondent is of no avail. The proof is, that when the money was paid, the notes were not given up, and Hind said they were lost, but, if found, should be given up.
The alleged illegitimacy of Amos Walters and the other complainants, children of William Walters, will not excuse Hind from performing his contract. It appears that William Walters purchased the land of one Langham in its wild state, paid for it, and took a deed, but Langham had no title, and died insolvent. Hind obtained a deed from the owner of the entire tract, knowing Walters’s 651] *claim and his improvements, and sold to the son for the price of the land exclusive of the improvements, intending to leave the family the benefit of their labor. In this he was right — the complainants are the same persons. It was the labor of their father and themselves that improved the land, and shall the vendoi-, under such circumstances, who has taken their money for the land, refuse a conveyance, because his vendee and those for whom he acted, were illegitimate ? It surprises us to hear such a proposition *673urged in any court. Hind has no interest to protect by the refusal to convey. He stands forth the champion of the legitimate offspring of William Waters, who may possibly come forth to claim the property purchased and improved by the labor of their illegitimate brothers. If the claim were to he listened to for a moment in any ease, it would not avail here, because it is nowhere made to appear that there are other children or heirs. William Walters-lived with the mother of his children as his wife, held her out to the world as such, and so raised his family. We cannot permit the fact of their marriage or its validity to be questioned in a collateral matter by a stranger, to enable him to refuse compliance with his. engagements.
By the contract the one hundred acres would have to be run off on the north side of the survey, in a form as nearly square as would embrace improvements, but the parties have run other lines by Beard by agreement and will be held, to them. Hind will be decreed to convey to Beard’s lines, and enjoined from suing the notes.